Citation Nr: 1724300	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  05-33 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae (PFB). 

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disabilities. 

3. Entitlement to service connection for insomnia, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to November 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2004 and May 2013 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama. In those decisions, the RO granted entitlement to service connection for PFB and denied entitlement to service connection for ED and insomnia, respectively. 

The Veteran testified before the undersigned at a February 2011 Board hearing regarding the entitlement to an initial increased rating for PFB. A transcript of the hearing is in the file and has been reviewed. 

These claims were remanded by the Board in August 2011 and April 2014. After the April 2014 Board decision, the United States Court of Appeals for Veterans Claims (the Court) remanded a separate issue not pertinent to the current issues on the title page (Increased rating for a neck disability). This issue was addressed in a separate August 2015 Board remand and July 2016 Board decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required. 







REMAND

The Court issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806. The VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit. Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision. On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). 

The Veteran's PFB disability is currently rated under DC 7806. However, in this case, the Board finds it advantageous to remand in order to request an opinion as to whether any of the treatment prescribed throughout the appeal period is like or similar to corticosteroids or other immunosuppressive drugs. See Warren v. McDonald, 28 Vet. App. 194 (2016). This action is not contrary to the above stay currently in effect. 

As for the issues of entitlement to service connection for ED and insomnia, these issues were initially remanded in April 2014 for the issuance of a Statement of the Case (SOC). This action was completed in September 2014 and there was no substantive appeal that followed. However, in November 2014, the AOJ sent a development letter informing the Veteran: "Your claim for ED and insomnia are currently on appeal." In October 2016, the AOJ issued a document labeled as if it was another SOC, but only the title page reflected the October 2016 date; a September 2014 date was on other pages. This fact is cited in a May 2017 Informal Hearing Presentation (IHP), which asserts that both entitlement to service connection for ED and insomnia are on appeal and outlines a due process complaint that the AOJ did not issue a Supplemental Statement of the Case (SSOC). 

While no formal appeal was ever submitted on these issues, the Board concedes they are on appeal. An analysis conducted under Percy v. Shinseki, 23 Vet. App. 37, 47 (2009), leads to the conclusion that the agency has treated these issues as if they have been on appeal for over two years now. Due to the actions of the AOJ, declining jurisdiction is not an option. This is especially clear given the arguments outlined in the May 2017 IHP. Consequently, remand is in order to provide the VA examination for ED as requested by the May 2017 IHP and for readjudication of both issues via an SSOC. 

Accordingly, the case is REMANDED for the following action: 

1. Associate all updated VA records with the file. 

2. Send the file to an appropriate medical clinician to prepare an opinion. The claims folder and a copy of this remand must be made available to the opinion writer for review. The opinion writer should: 
* note the therapies used to treat the service-connected PFB since July 2003 and 
* for each therapy, offer an opinion as to whether the medication can be classified as a systemic therapy like or similar to a corticosteroid (topical or otherwise) or other immunosuppressive drug. 
o Therapies include: Retin A, triamcinolone cream, Minocin/Minocycline, Benzoyl peroxide facial wash, Tretinoin, and bactroban.

A clear and complete rationale shall be provided for each conclusion reached.

3. Schedule the Veteran for an examination with a VA examiner who is qualified to determine the nature and etiology of any ED. A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination.

After examination, the examiner should review the entire file, to include the following:

* An October 22, 2012 VA PACT Provider note where the Veteran reported suffering from the impact of ED due to his prescribed psychiatric medications and
* A December 2014 statement in support of claim where the Veteran stated he thought he was experiencing known side effects of medication (Sertraline, Sumatriptan, Risperidone) prescribed to treat his service-connected psychiatric disability. 

After reviewing the relevant documents mentioned above and performing an examination, the examiner should answer the following questions: 

* whether is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a current ED disability that is related to service;

* whether it is at least as likely as not that any ED was caused or aggravated by any current service-connected disability, to include side effects from medication used to treat his service-connected psychiatric disability.

o If aggravated, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

